Citation Nr: 0405247	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-17 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disability to include post-traumatic stress 
disorder.  

2.  Entitlement to service connection for chronic left hip 
gunshot wound residuals.  

3.  Whether new and material evidence has been received to 
reopen the veteran's entitlement to service connection for 
chronic head injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1943 to January 
1946.  

In January 2002, the veteran submitted informal claims of 
entitlement to service connection for head gunshot wound 
residuals, left hip gunshot wound residuals, and a chronic 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Nashville, Tennessee, Regional Office 
(RO) which, in pertinent part, determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic head injury residuals and denied service connection 
for both a chronic psychiatric disability to include PTSD and 
chronic left hip gunshot wound residuals.  In February 2003, 
the veteran submitted a notice of disagreement.  In June 
2003, the RO issued a statement of the case to the veteran 
and his accredited representative which addressed solely the 
issues of service connection for a chronic psychiatric 
disability to include PTSD and chronic left hip gunshot wound 
residuals.  In June 2003, the veteran submitted an Appeal to 
the Board (VA Form 9).  In February 2004, the accredited 
representative submitted a Motion to Advance on the Docket.  
In February 2004, the Board granted the accredited 
representative's motion.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In his February 2004 Informal Hearing Presentation, the 
accredited representative noted that the veteran had been 
treated for psychiatric complaints during active 


service.  As the veteran had not been afforded a recent VA 
examination for compensation purposes to determine the nature 
and severity of his claimed psychiatric disability, the 
accredited representative requested that the veteran's appeal 
be remanded to the RO so that such an evaluation maybe 
scheduled.  

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes which addressed his claimed psychiatric disability 
and chronic gunshot wound residuals.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The veteran has submitted a timely notice of disagreement 
with the RO's denial of his application to reopen his claim 
of entitlement to service connection for chronic head injury 
residuals.  The RO has not issued either a statement of the 
case (SOC) or a supplement statement of the case (SSOC) to 
the veteran which addresses that issue.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
Veterans Claims Assistance Act of 2000 (VCAA) notices issued 
to the veteran are deficient.  The Federal Circuit has 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to: (1) his claimed 
inservice stressful experiences and (2) 
all post-service treatment of his claimed 
chronic psychiatric disability and left 
hip gunshot wound residuals, including 
the names and addresses of all health 
care providers.  

Upon receipt of the veteran's written 
statement as to his alleged inservice 
stressful experiences, the RO should 
submit the documentation to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for verification 
of the claimed stressor or stressors.  
The veteran should be informed of his 
obligation to cooperate with the request 
for information.  38 C.F.R. 
§ 3.159(c)(2)(i) (2003).  

Upon receipt of the requested information 
as to the veteran's post-service 
treatment and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic psychiatric 
disability and chronic left hip gunshot 
wound residuals.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the findings 
then reported in detail.  If a diagnosis 
of PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric and left hip 
disabilities had their onset during 
active service; are etiologically related 
to the veteran's inservice psychiatric 
complaints and/or claimed psychosocial 
stressors; or are in any other way 
causally related to his period of wartime 
service?  Send the claims folder to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should then issue a SOC to the 
veteran and his accredited representative 
which addresses the issue of whether new 
and material evidence has been received 
to reopen the veteran's entitlement to 
service connection for chronic head 
injury residuals.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SOC.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for both a chronic psychiatric 
disability to include PTSD and chronic 
left hip gunshot wound residuals.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


